Case 1:18-cr-00224-AJN Document 226 Filed 02/24/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

United States of America,

 

a
18-cr-224 (AJN)
Ali Sadr Hashemi Nejad,
ORDER
Defendant.

 

 

ALISON J. NATHAN, District Judge:
On February 22, 2020, Sadr filed a letter setting forth his objections to Government
exhibits obtained from the email search warrant raw returns. See Dkt. No. 222. By February 25,

2020, the Government shall respond to Sadr’s February 22 letter.
SO ORDERED.

Dated: February 5 , 2020 |
New York, New York . be BN

ALISQN J. NATHAN
United States District Judge

 

 

FEB 24 wa

 
